DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 21, 25-26, 33, 37-38, 45, and 70-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite methods that contact a subject with a product. The product comprises an osmotic drug delivery device and a nauseogenic compound selected from semaglutide, albiglutide, and dulaglutide, wherein upon being contacted with a subject, provides administration of a dose of the nauseogenic compound to the subject; wherein during the first fourteen days following initiation of administration, less than or equal to 90% of mean steady state concentration (CSS) of the nauseogenic compound is attained in the plasma of the subject; once CSS is attained, d[nauseogenic compound]/dt is less than 2% of the CSS of the nauseogenic compound per hour, CSS of the nauseogenic compound is maintained in the plasma of the subject for at least two weeks; and incidence of nausea is less than 10% of subjects treated. There is an inadequate connection between the function of this product and the structure necessary to achieve it. 
MPEP 2163 II(A)3(a) notes that describing a composition by its function alone typically will not suffice to sufficiently describe the composition. This is the situation presented by the instant claims. Delivery of the claimed peptide via an implantable osmotic drug delivery device is required and pump versions of such devices are detailed as is the delivery of a suspension of particles of the nauseogenic peptide (see paragraphs 262, 289,305-306, and 314-315). A wide range of continuous daily doses for administration from an implantable device are detailed, but none are connected to any particular peptide to achieve any particular level of nausea incidence or blood concentration (see paragraphs 140-141). No drug formulations for delivery by an osmotic device are disclosed. Henry B detail that differing dosing regimens of a subcutaneous osmotic pump implant with exenatide, a glucagon like peptide-1 receptor (GLP-1) agonist structurally similar to those claimed, yield differing incidences of nausea at different time points during the regimen (see Diabetes Care 2013 36:2559-2565). Here inclusion in an osmotic pump, in and of itself  is insufficient to curtail the incidence of nausea to less than 10%, even though it reduces nausea as compared to direct injection (see page 2560 second column-third column, figure 1, and  table 3). Another subcutaneous sustained release formulation based upon polymer particles encapsulating exenatide that was administered once weekly resulted in a d[nauseogenic compound]/dt as instantly claimed, but the several weeks necessary to reach CSS was insufficient to achieve an incidence of nausea of less than 10% (see DeYoung et al. Diabetes Technology and Therapeutics 2011 13(11):1145-1154; especially abstract, figure 5, and table 1). The Henry B study saw an incidence of nausea of 33% from a subcutaneous osmotic pump while DeYoung et al. saw an incidence of nausea of 26% from subcutaneous polymer particles with the instantly claimed d[nauseogenic compound]/dt. While exenatide has structural differences as compared to the GLP-1 agonist peptides that are instantly claimed, it is a disclosed GLP-1 agonist of the instant invention. The inability of the structure recited in the instant claims to achieve the claimed functionality for a disclosed compound and the absence of any connectivity between disclosed compounds, drug delivery device formulations, dosing regimens, and the claimed functionality highlights the inadequacy of the description provided by the disclosure.
A noted correlation between the rate of change in plasma concentration of a nauseogenic compound (d[drug]/dt) is discussed by the disclosure. Here minimizing this rate to 0.5 to 5% per hour relative to the average CSS is associated with reducing nausea and vomiting (see paragraph 123). The disclosure does not make a correlation between this rate and the level of nausea incidence such that any particular level of incidence is linked to any particular rate of change. In fact, figure 12 shows the d[drug]/dt in this preferred range is not reliably predictive of a particular level of nausea given that the semaglutide triangle, [Exen] circle and Bydureon QW triangle have nearly the same d[drug]/dt of about 5%, but their nausea incidence spans from 10% to more than 20% with the lowest d[drug]/dt sample among them corresponding to the highest nausea incidence. Moreover, the specification does not disclose the formulations and administration protocols for all of the depicted samples. In fact, several of the depicted values are “estimates” of the nausea incidence of a single subdermal placement of an osmotic drug delivery device (see paragraph 30). The specification does not disclose the basis of these estimates nor do they result from an example described in the disclosure. Thus these estimates set forth as data are either hypothetical or based upon undisclosed evidence. Neither source is sufficient to demonstrate the applicant had possession of the claimed method.  Whatever their identities, the data indicate a lack of specificity in the correlation the applicant sets forth for the d[drug]/dt and nausea incidence.
	The disclosure also offers estimates of the time it takes to reach steady state concentration due to a single subdermal implant of an osmotic drug delivery device with a claimed compound (see paragraph 29). Benet et al. detail that the time to reach steady state blood concentration for a multi-dose or steady infusion is based upon the half-life of the drug. An osmotic device provides a steady infusion; however the estimates provided by the disclosure do not match what would have been expected based upon the known half-lives. For example, semaglutide has a subcutaneous half-life of 160 hours (see Lund et al.- previously cited - page 411 first full paragraph). Benet et al. (Toxicologic Pathology 1995 23(2):115-123) provide the following:

    PNG
    media_image1.png
    155
    326
    media_image1.png
    Greyscale

For subcutaneous semaglutide, one would then expect 90% of the steady state concentration to be reached by day 22. However, instant figure 11A shows a slower rate of increase of blood concentration such that day 22 has only reached 80%. This suggests a longer half-life from the instant device but the disclosure provides no explanation as to how or why this change in the time to reach steady state occurs. The disclosure also does not detail the basis of the estimated profiles provided in figure 11A, but for some unknown reason expect an alteration of the pharmacokinetics of the drugs administered via their method. 
It is noted that the contacting of a subject with claimed compounds within a known vehicle formulation in a known osmotic drug delivery device is supported by the prior art. Leung (previously cited) teaches contacting a subject with an implantable osmotic device that administers a GLP-1 agonist from a contained suspension over at least one month (see abstract and paragraph 12). A small number of particular peptides are named that include liraglutide, semaglutide, and the Bydureon® formulation of exenatide (see paragraphs 7 and 11). The subcutaneous half-life of semaglutide is 160 hours (see Lund et al. page 411 first full paragraph). The suspension vehicle is taught to typically contain a polymer and solvent where poly(vinyl pyrrolidone) as well as polymers of lactic acid and glycolic acid are envisioned amongst a small set (see paragraphs 99-103). The device itself is described and depicted much the same way as that instantly described. Envisioned varieties of Leung and the instant disclosure are provided under the name Duros® and Alzet® (see paragraphs 114-127, figure 2; instant specification paragraphs 305-314). Alessi et al. (previously cited) teach a method of treating diabetes by administering an incretin mimetic from an implanted osmotic drug delivery device that continuously delivers the drug, where a substantial CSS is reached within about seven days or less so as to elicit reduced side effects (see abstract and paragraphs 12 and 178). The incretin mimetic includes GLP-1 agonists and is envisioned as liraglutide and albiglutide as well as exenatide (see paragraph 17). Alessi et al. go on to describe a typical device as one that includes a suspension of exenatide particles in a solvent/polymer vehicle in a Duros® device (see example 1). The device itself is described and depicted with the instantly claimed components and in much the same way as that instantly claimed/described, where the instant specification also names the Duros® device (see paragraph 170, figure 4, and instant specification paragraphs 305-314). In addition, Alessi et al. also teach that the time to reach steady state can be longer and take about 2 weeks or within the range of about 6 half-lives of the drug (see paragraph 99). When considered in concert, the teachings of Leung and Alessi et al. point to the broader concept of the claimed method where a subject is contacted with an osmotic drug delivery device that contains semaglutide or albiglutide. While Alessi et al. demonstrate a 10% incidence of nausea for an osmotic pump implant providing exenatide at 10 g/day, they do not speak to how to control the incidence of nausea with the osmotic devices that employ any particular dosing regimen or formulation.
There are no examples in the disclosure of the claimed nausea incidence being achieved. The closest example is in example 3. Here the specification describes trials that were conducted on rats employing single doses of various amounts or mini-osmotic pump implants that administer the same dose amount over the course of a day for exenatide, semaglutide, pramlintide or an albumin-binding peptide that is an amylin agonist. The animals were then assessed for nausea based upon their pattern of food intake. The GLP-1 agonists themselves are known to be an anorexic, so it is not clear that a reduction in food intake is necessarily indicative of nausea. Further, the specification provides no results for the described study. 
	The specification details that several GLP-1 agonists based upon the GLP-1 peptide have nausea incidences as high as 40% (see figure 12). The concept of reducing this nausea incidence due to incorporation into a polymer containing suspension within an osmotic implant that yields steady state delivery is described by the prior art (see Alessi et al. - previously cited). Some modifications to peptides such as their inclusion in formulations that yield extended release are detailed instantly to lower nausea incidence, but the degree of reduction these changes achieve is not detailed nor is the impact of a given formulation or dosing regimen.  
As a result of the lack of correlation between the functions the claimed method must produce and the structure necessary to achieve them, the artisan of ordinary skill would not have deemed the claimed invention to be sufficiently described such that it was clear that the applicant was in possession of the invention.  This presents both a new matter issue given the newly created assembly of functions and drugs as well as a more general issue of lack of written description that has remained throughout prosecution.



Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered. In light of the amendment to the claims, the rejections under 35 USC 103 are hereby withdrawn. The applicant’s arguments regarding the rejection under 35 USC 112(a) are not persuasive. 
The applicant quotes a section of the disclosure that recites a collection of functional outcomes that occur due to continuous administration of a long-acting nauseogenic peptide from an implantable drug delivery device. The end of the section states that nausea can be curtailed by holding the d[nauseogenic compound]/dt to less than about 2% per hour of the mean steady state concentration. There is no discussion in the disclosure about how the d[nauseogenic compound]/dt parameter is modified. As noted in the updated rejection, the disclosure presents estimates for d[nauseogenic compound]/dt and nausea incidence in figure 12 for claimed and unclaimed compounds, delivery systems, and delivery regimens, yet give no explanation of the source of the estimate. Similarly, figure 11A purports to show estimates of percent of steady state concentration as a function of time, but this relationship for semaglutide does not match what would be expected. Again, no explanation is given detailing the source of the estimate, for why it differs from what would be expected based upon drug half-life, or for how that difference was produced. The application highlights this same plot as a demonstration of the written description of the invention, but the figure and the description add no additional structure or detail to the two recited components in the device of the claimed method. 
The applicant argues that the replacement of exenatide in an osmotic drug implant, an unclaimed nauseogenic GLP-1 agonist with a short half-life, with semaglutide slows the rate of change of plasma concentration. The examiner does not dispute this general trend, but this relationship lacks specificity in regard to obtaining any particular level of nausea incidence in conjunction with the claimed d[nauseogenic compound]/dt. The applicant suggests that the new claim recitation of a particular range for d[nauseogenic compound]/dt in the claims adds a correlation between d[nauseogenic compound]/dt and nausea incidence rate. The claim amendment does not achieve this outcome, nor does the amended text add the missing structure that is absent from the description of the claimed invention. The applicant further argues that the values in figure 12 that show a lack of consistency in the d[nauseogenic compound]/dt value and nausea occurrence are outliers. No basis has been provided for this characterization nor has any basis been provided for the value presented in the plot for the [Sema] sample which is supposed to be representative of a claimed embodiment. There is no clear reason why the artisan of ordinary skill would rely upon this value as representative of the result of contacting a subject with the combination of any osmotic implant and semaglutide and disregard the others the applicant categorizes as outliers. It also does not inform the artisan of the necessary semaglutide formulation to include in the implant, the dosing regimen, or the nature of the contacting to achieve the collection of claimed nausea incidences and d[nauseogenic compound]/dt rates. It further does not inform the choices for these necessary parameters in regard to albiglutide or dulaglutide and achieving the collection of claimed nausea incidences and d[nauseogenic compound]/dt rates.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615